Citation Nr: 0914465	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-34 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Administration Center 
in Denver, Colorado


THE ISSUE

Eligibility for Civilian Health and Medical Program of the 
Department of Veterans Affairs (CHAMPVA) benefits for the 
Veteran's spouse from April 1, 2002 through June 30, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran had active military service from October 1954 to 
July 1956.  The Veteran died in March 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Health 
Administration Center (HAC) of the Department of Veterans 
Affairs (VA), in Denver, Colorado which determined that the 
Veteran's spouse, the appellant, was not eligible for CHAMPVA 
benefits from April 1, 2002 through June 30, 2005.


FINDING OF FACT

The appellant attained the age of 65 years in July 2005; she 
initially enrolled in Medicare Part B July 1, 2005.  


CONCLUSION OF LAW

The criteria for eligibility for CHAMPVA benefits for the 
appellant from April 1, 2002 through June 30, 2005 have not 
been met. 38 U.S.C.A. § 1781 (West 2002 & Supp. 2008); 38 
C.F.R. § 17.271 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on interpretation of the 
law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The 
Court has also held that compliance with the VCAA is not 
required if additional evidence could not possibly change the 
outcome of the case.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Although the 
Court said in Wensch that VCAA did not apply in such cases, 
it may be more accurate to say that VCAA applied, but that 
its notice and duty to assist requirements had been 
satisfied. When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

The Board notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.


Eligibility for CHAMPVA Benefits

CHAMPVA is a health benefits program in which VA shares the 
cost of certain health care services and supplies with 
eligible beneficiaries.  Effective October 1, 2001, CHAMPVA 
benefits were extended to beneficiaries age 65 and older.  
CHAMPVA is managed by VA's HAC in Denver, Colorado.

During his lifetime, the Veteran was awarded entitlement to a 
total disability rating based on individual unemployability 
(TDIU) effective December 1996.  He was subsequently awarded 
a total schedular rating effective February 1999.  The 
appellant has been awarded service connection for the cause 
of the Veteran's death effective April 2001.  

CHAMPVA benefits are awarded to survivors and dependants of 
certain veterans pursuant to 38 U.S.C.A. § 1781.  The 
appellant qualifies for CHAMPVA eligibility as she is the 
surviving spouse of a veteran who died as a result of an 
adjudicated service-connected disability; in addition, at the 
time of death, the Veteran had a total disability, permanent 
in nature, resulting from a service-connected disability.  
See 38 U.S.C.A. § 1781(a)(2); 38 C.F.R. § 17.271(a)(1) and 
(2).  

The appellant attained the age of 65 years in July 2005.  She 
enrolled in Medicare Part A in April 2002, but she did not 
enroll in Medicare Part B until July 1, 2005.  She asserts 
that she waited to enroll in Medicare Part B based on the 
advice of a Social Security Administration agent.  

However, 38 U.S.C.A. § 1781(d)(1)(A) provides that an 
individual otherwise eligible for medical care under this 
section who is also entitled to hospital insurance benefits 
under Part A of the Medicare program is eligible for medical 
care under this section only if the individual is also 
enrolled in the supplementary medical insurance program under 
part B of the medical program.  

The limitation in subparagraph (A) does not apply to an 
individual who has attained 65 years of age as of the date of 
the enactment of the Veterans' Survivor Benefits Improvements 
Act of 2001; and (ii) are not enrolled in the supplementary 
medical insurance program under part B of the Medicare 
program as of that date.  See 38 U.S.C.A. § 1781(d)(1)(B).  

Further, 38 C.F.R. § 17.271(a) provides, in pertinent part, 
that the spouse of a veteran who has been adjudicated by VA 
as having a permanent and total service-connected disability; 
or the surviving spouse of a deceased veteran who died of a 
service-connected disability are generally eligible for 
CHAMPVA benefits provided that they are not eligible under 
Title 10 for the TRICARE Program or Part A of Title XVIII of 
the Social Security Act (Medicare) except as provided in 
paragraph (b) of this section. (b) CHAMPVA and Medicare 
entitlement.

(1) Individuals under age 65 who are entitled to 
Medicare Part A and enrolled in Medicare Part B, retain 
CHAMPVA eligibility as secondary payer to Medicare Parts 
A and B, Medicare supplemental insurance plans and 
Medicare HMO plans.

(2) Individuals age 65 or older, and not entitled to 
Medicare Part A, retain CHAMPVA eligibility.

(3) Individuals age 65 on or after June 5, 2001, who are 
entitled to Medicare Part A and enrolled in Medicare 
Part B, are eligible for CHAMPVA as secondary payer to 
Medicare Parts A and B, Medicare supplemental insurance 
plans, and Medicare HMO plans for services received on 
or after October 1, 2001.

(4) Individuals age 65 or older prior to June 5, 2001, 
who are entitled to Medicare Part A and who have not 
purchased Medicare Part B, are eligible for CHAMPVA as 
secondary payer to Medicare Part A and any other health 
insurance for services received on or after October 1, 
2001.

(5) Individuals age 65 or older prior to June 5, 2001, 
who are entitled to Medicare Part A and who have 
purchased Medicare Part B must continue to carry Part B 
to retain CHAMPVA eligibility as secondary payer for 
services received on or after October 1, 2001. 38 C.F.R. 
§ 17.271(b).

Public Law 107-17, signed June 5, 2001, states that 
individuals who are eligible for Medicare must have Medicare 
Parts A and B to qualify for CHAMPVA.  The law contained a 
provision for those individuals who were age 65 and eligible 
CHAMPVA beneficiaries prior to June 5, 2001, allowing them to 
maintain their CHAMPVA eligibility even when they had not 
purchased Medicare Part B.

In this case, the appellant was not 65 years old prior to 
prior to June 5, 2001.  Therefore, she must have had both 
Medicare Part A and Medicare Part B to be eligible for 
CHAMPVA benefits.  She did not have coverage under both 
Medicare Part A and Medicare Part B until July 1, 2005.  
Therefore, prior to that time, she was not entitled to 
CHAMPVA benefits, including during the period in question, 
from April 1, 2002, to June 30, 2005.  

To the extent that the appellant presents an argument based 
on equity in that she relied on erroneous payments of CHAMPVA 
benefits for the initial erroneous grant of CHAMPVA benefits 
from April 1, 2002, to June 30, 2005, which is now to her 
detriment, the Board must emphasize that it is bound by the 
law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  

The Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) [citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)].  

Further, to the extent that the appellant was misinformed by 
a Social Security Administration counselor, being the 
recipient of misinformation regarding the claim cannot estop 
the government from denying a benefit.  See McCay v. Brown, 
106 F.3d 1577, 1582 (Fed. Cir. 1997) and Elsevier v. 
Derwinski, 1 Vet. App. 150, 153-55 (1991), interpreting Irwin 
v. Department of Veterans Affairs, 498 U.S. 89, 95-96 (1990), 
see also Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998); 
Walker v. Brown, 8 Vet. App. 356 (1995); Lozano v. Derwinski, 
1 Vet. App. 184, 186 (1991).

While the Board acknowledges the unfortunate nature of the 
appellant's case, there simply is no legal provision pursuant 
to which the Board may grant the benefits sought.




ORDER

Eligibility for CHAMPVA benefits for the appellant from April 
1, 2002 through June 30, 2005, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


